Crockett, J., concurring:
I concur with Mr. Justice "Wallace in the result at which he has arrived, and for the most part in his reasoning; but without attempting an elaborate investigation of the questions discussed by him, I propose, nevertheless, to state, very briefly, the points which, in my opinion, are decisive of the action.
*194¡First—It is established by an unbroken current of decisions, by Courts of the highest authority in this country, that under the right of eminent domain lands held in private ownership may be taken for the use of private railroad corporations, on making compensation therefor; and that this is a public use, in the sense of that clause of the Constitution which permits private property to be taken by virtue of the right of eminent domain. This proposition is now too firmly established by a long and uniform series of decisions, to be overthrown or shaken, at this late day, except by an amendment of the Constitution; and if the taking of such lauds for the use of a private railroad corporation is a public use, which justifies the exercise of 'the right of eminent domain on behalf of such corporations, I can perceive no reason whatever why taxation imposed to aid in the construction of the road is not for a public purpose. In the former case, though the land taken is devoted to the use of a private corporation, which owns and controls the road, and exclusively enjoys its emoluments, the use is, nevertheless, held to be public, in the sense of the Constitution, because one of the most important functions of government is to provide highways for the people, by which commerce is promoted and the general prosperity increased.
In the performance of this duty it is not doubted by any one that the State may itself construct these highways, and defray the cost of them out of the public treasury or by the imposition of a special tax for that purpose. ¡No one questions that such a tax would be for a public purpose. But, instead of itself performing the work by its agents, employed and paid for that pmpose, the State may avail itself of the aid, energy, and skill of private corporations, and construct highways which, in the opinion of the Legislature, will promote commerce, develop the resources of the county, and increase the general prosperity. It is on this theory only that the exercise of the right of eminent domain can *195be invoked or justified on behalf of private railroad corporations. In such cases the land is deemed to be taken for a public use only because it is the duty of the State to provide such highways for the people; and it is the peculiar province of the Legislature to determine when and where such highways are necessary.
From its decision on this point there can be no appeal to the Courts, and the only remedy for an abuse of its powers in this respect must be found at the ballot box or'in an amendment of the organic law. Assuming, therefore, that it is solely on this theory that the exercise of the right of eminent domain can be invoked on behalf of private railroad corporations (a proposition which I deem to be thoroughly well established both on reason and authority), I think it follows as a logical sequence that the same principal which enjoins upon the Legislature the duty of providing convenient highways for the people, and in furtherance of that end justifies the exercise of the right of eminent domain in behalf of private railway corporations, must, of necessity, authorize the imposition of taxes to aid in the construction of the road. If the use of the land taken is public, the purpose of the tax is also public, and for precisely the same reason, inasmuch as they both spring from and are founded on the duty of the State to provide highways for the public convenience, and are both intended solely to promote that object.
Both being designed to accomplish the same result, to wit, to promote the construction of a highway, which the Legislature, in the performance of its duty, has determined to be a work of public utility, and in furtherance of the public prosperity, if the use for which the land is taken is to be deemed a public use, I think it is impossible to resist the conclusion that the purpose for which the tax is levied is a public purpose. In respect to the question whether the use in the one case or the purpose in the other *196is public or private, they stand on precisely the same footing, inasmuch as they both spring from the same public duty, and are both intended to promote the same public work of general utility. Nor does the fact that the road is to be owned and controlled by a private corporation, for its own emolument, any the more prove, or tend to prove, that the purpose of the tax is private, than the same fact would prove, or tend to prove, that the land was taken for a private and not for a public use, for the obvious reason that-inasmuch as the ownership and control of the road is not one of the elements which enter into the question whether the use is public or private, it can have no effect, for the same reason, in determining whether the purpose of the tax is public or private. The object of the Legislature in permitting the land to be taken is not to benefit the corporation, but to promote the construction of a highway, which it deems to be a work of public utility; and, in like manner, the purpose of the tax is not to enrich the corporation, but .'to secure the construction of the road. If the corporation is incidentally, or even directly, benefited by the use of the land and money, the Legislature has, nevertheless, performed a public duty in thus providing a highway designed to promote commerce, and increase the general prosperity. On no other theory can the exercise of the right of eminent domain, in behalf of private railway corporations, be justified or defended, and a tax levied to promote the work stands on precisely the same footing.
. Second—If any question of constitutional construction can be said to be settled by the weight of authority, it is, that under State Constitutions almost identical, in this, respect, with our own, the Legislature has the constitutional power to authorize municipal corporations to subscribe for stock in private railroad corporations, organized to construct a road passing through, or terminating within, the territorial limits of the municipality; and to levy a tax to pay for such' *197subscriptions. The decisions on this point run through a period of nearly forty years, and are not only very numerous, but almost uniform. -1 shall not attempt to review or collate these authorities; and it is sufficient, on this point, to say that the power of the Legislature, under Constitutions similar to ours, in this respect, to authorize such subscription and tax, is now too firmly established in American jurisprudence to be either questioned or denied.
In very few of the States has this power been more broadly asserted, or more persistently maintained, than by the Courts of this State; and if the rule of stare decisis is to have any weight on such a subject, the question should be considered as no longer open to debate in this Court. With an unbroken line of decisions on this point, running through so long a period, and emanating from Courts of the highest’ authority in this country, it is now too late to inquire whether the question has been settled properly or otherwise. The repose and good order of society demand that when a question of this character has been firmly settled, by a long series of judicial decisions, it should not be opened to further discussion in the Courts. In such cases, if the interpretation of a clause of the Constitution by the judiciary, which has been long acquiesced in, and repeatedly reaffirmed, shall be found to operate injuriously, it would be better to obviate the difficulty by an amendment of the, organic law rather than to encounter the evils, which invariably flow from sudden and frequent changes in the construction by the Courts of constitutional provisions. Assuming it, therefore, to be definitely settled, so far as judicial interpretation can settle such a question, that the Legislature has the constitutional power to authorize municipal corporations to subscribe for the stock of private railroad companies, and to levy a tax for the payment of such subscriptions, it only remains to be determined whether there is any difference in principle between a tax levied to pay for a sub*198scription to such stock aucl a tax raised for the purpose of donating a sum of money to aid in the construction of the road. In the case of the subscription, the validity'of the tax can be maintained, I think, on no other solid ground than that already indicated, to wit: that it is the duty, and within the power, of the Legislature, to provide highways for trade and travel; and, being the sole judge of the times and places at which such highways are needed, it may aid their construction, by means of subscription, by those municipal corporations through (and possibly near) whose territorial limits the road will pass. I am aware that in such cases the validity of the tax has frequently been upheld, partly on other grounds; and some of the decisions in sup-' port of the taxing power in that class of cases proceed on the theory that the tax is for a public purpose, because, by means of the subscription, the municipal corporation, and consequently all the peojile within its limits, acquire a proprietary interest in the road and its earnings, and are entitled,to a voice in its management. But if the validity of the tax is to rest on this theory only I think it could not be maintained. If the fact that the municipality is to have a proprietary interest in the enterprise, and to participate in its management, is to be the sole test by which to determine whether the tax is for a public or private purpose, without reference to the nature of the enterprise, it needs no argument to prove that municipal corporations and their members—the people who compose them—are wholly at the mercy of the Legislature, and hold their estates only by its sufferance. If the Legislature should determine it to be necessary that ■ a town or city should have a beet-sugar manufactory, a wholesale clothing store, a dozen iron foundries, and several pianoforte manufactories', and should direct the corporation to subscribe for stock in private companies, organized to accomplish these enterprises, and to levy a tax on all the people of the municipality to pay for *199the stock, it is obvious that the people might thus be compelled, against their will, to embark their estates in purely commercial enterprises, on the plea that in the opinion of the Legislature the public would derive some incidental benefits therefrom. In such a case, if the question whether the tax is for a public or a private purpose is to be detesmined solely by the fact that the municipal corporation is to have a proprietary interest in the contemplated enterprise, and to participate in its management, irrespective of the public or private nature of the enterprise itself, it is obvious that under so broad a construction of the Constitution all restraint would be practically removed from the power of the Legislature over the property and estates of the people. It might compel the inhabitants of towns, cities, or counties, without their consent, to invest their capital in commercial enterprises of perhaps more than doubtful expediency, and with a moral certainty that the investment would prove disastrous. I think the framers of the Constitution could not have intended to confer upon the Legislature, under the taxing power, a discretion so wholly devoid of restraint, and so capable of gross abuse. The extent of its power over municipal corporations, in respect to taxation, is not to be' measured by the fact that the corporation is or is not to have a proprietary interest in the enterprise to be promoted by the tax, but depends on wholly different considerations, having no relation to that question.
If the work to be accomplished be confessedly of a public nature, as contradistinguished from a private enterprise, there • can be no doubt of the constitutional power of the Legislature to promote its construction by contributions from the public treasury; or if the work be local, then by authorizing the particular municipality in which the proposed improvement is located, to aid it by subscriptions of stock, to be paid for by taxation; and, as already stated, this proposition is now too firmly established to admit of debate. But *200it proceeds on the theory that the subscription is intended, not simply as a profitable investment of the funds of the municipality, but solely for the purpose of promoting the construction of a highway for trade and travel. Though the subscription may directly benefit the railway corporation, a*id though the investment may possibly prove profitable, these are not the primary objects of the tax, but only incidental to the main purpose, which is to secure the construction of the road. If it were known in advance that the _ stock would be utterly valueless in the market, and that the road would never pay a dollar in dividends, this would in no degree impair the validity of the tax, the main object of which was to secure the construction of the road as a convenience for trade and travel, to enhance the value of contiguous property, and to increase the general prosperity. This being the primary object of the tax, the benefit to the railway company, and the investment of the funds of the municipality in the stock, are only incidents which in no wise affect the purpose of the tax, or prove it to be for a public or private purpose. The sole purpose of the tax being to secure the construction of the road, which is undeniably a public purpose, it is none the more so because the money raised by the tax is invested in stocks of the company, nor any the less so because the railway corporation derives a benefit from the investment. E either of these considerations touches the question of the primary purpose for which the tax was raised, to wit: to promote the construction of the road. If these views be correct, .it results as a logical sequence that if money be raised by taxation to be donated to the railway company, for the sole purpose of securing the construction of the road, the purpose of the tax would be none the less public than if the same result was accomplished by an investment of the money in the stock of the company. My conclusion, therefore, is that the *201Ac^, of the Legislature in question does not violate the Constitution.
It cannot be denied that it is extremely difficult to define, with exact precision, the line which limits the constitutional power of the Legislature in authorizing the imposition of taxes by municipal corporations, to promote the construction of local improvements by private persons or corporations; and it is obviously a power which is capable of great abuse. That it has been frequently and grossly abused in some of the States of the Union is attested by the enormous debts which have thus been created, and the popular discontent which has ensued. In several of the States the evils resulting from legislation of this character had become so intolerable as to lead to amendments of their Constitutions, limiting or clearly defining the powers of the Legislature in this respect; and this is, manifestly, the-,„only effective remedy. In a popular Government, like ours, where the tenures of office are short, and changes are constantly occurring in those who make and administer the laws, the only security against such abuses will be found in an amendment of the organic law. Under its existing provisions the Courts are, in a great measure, powerless to remedy the evil.